Citation Nr: 9936113	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-10 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a liver disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1966 
and from October 1966 to December 1968. 


FINDING OF FACT

The claim for service connection for a liver disorder is not 
supported by evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for a liver disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records to include entrance and discharge 
examinations for both of the veteran's periods of service are 
negative as to any showing of a chronic liver disorder.  

Postservice medical records are also negative as to any 
suggestion of a liver disorder until many years after service 
discharge.  On VA examination in November 1993, the veteran 
reported an history of elevated liver enzymes.  Testing at 
that time revealed elevated liver enzymes, but there was no 
corresponding diagnosis of any chronic liver disease by the 
examiner.  In a November 1993 addendum, the examiner noted 
that the veteran had indicated that his liver function tests 
had always been elevated without clear cause.  She noted that 
her workup in this regard had been negative and that his 
liver function studies were only slightly elevated.  She felt 
that this elevation might be due to cimetidine, a medication 
the veteran was taking.  

In August 1994, the veteran filed a claim for service 
connection for cirrhosis of the liver providing a June 1994 
report of a VA abdominal echogram.  The report noted that the 
sonographic findings, while nonspecific, were compatible with 
cirrhosis.  The impression was: findings compatible with, 
although not entirely diagnostic of, cirrhosis.  A VA 
outpatient note of August 1994 showed an assessment of 
cirrhosis based on an earlier sonographic report.  It was 
also noted that the cirrhosis was probably due to the 
veteran's heavy alcohol abuse in the past.  

The veteran underwent a VA examination in November 1994.  
Following the examination, the examiner noted that all liver 
studies were normal.  He also noted that while ultrasound 
findings were felt to be suggestive of cirrhosis, they were 
also compatible with fatty liver.  His impression was history 
of abnormal liver function tests.  He felt that the 
abnormality may have been related to medication and had now 
resolved.  There was no diagnosis of chronic liver disease 
recorded.  

A rating action in April 1995 denied the veteran's claim for 
service connection as not well grounded.  In June 1995 
correspondence, the veteran contended that he worked around 
chemicals in service and he attributed his liver 
abnormalities to such exposure.  In September 1995, the 
veteran submitted a medical article on trichloroethylene 
which showed that it could cause liver damage when extremely 
high concentrations were inhaled.  The veteran stated that he 
frequently handled this chemical in service.  

At a hearing on appeal at the RO in June 1996, the veteran 
described his military duties and his exposure to various 
chemicals.  He contended that his current liver disorder was 
related to this chemical exposure.  He also reported that his 
elevated liver enzymes were first noted around 1988.  

In July 1996, the veteran submitted service records 
documenting that he handled toxic chemicals in service.  He 
also submitted a copy of a service medical record (previously 
of record) showing that on one toxic physical examination in 
1965, an upper respiratory infection was noted.  

II. Criteria

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and 
cirrhosis of the liver becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).
  

III.  Analysis

Although the evidence shows that the veteran has had elevated 
liver function readings in the recent past and there have 
been some findings suggestive of cirrhosis of the liver, 
there has been no definitive diagnosis of cirrhosis or any 
other chronic liver disease for which service connection 
could be granted.  In this regard, the Board notes that the 
last VA examiner in 1994 found the veteran's liver studies to 
be normal and attributed the prior elevated readings to 
medication the veteran had been taking.  This same etiology 
had been suggested by the 1993 examiner.  The veteran has 
also failed to submit any competent medical evidence to 
establish that he has a chronic liver disorder.  Thus, there 
is no competent medical evidence to establish the presence of 
a chronic liver disorder that could be the subject of a grant 
of service connection.  

As noted above, a well-grounded claim for service connection 
requires, at the least, a showing that the veteran now has 
the claimed disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In order for a claim to be well grounded, there must 
be evidence of a current disability.  Here, the only evidence 
in the claims folder of any chronic liver disorder are the 
statements and testimony of the veteran.  However, the 
veteran, as a layman, is not competent to provide such 
medical diagnoses or opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In the absence of a currently 
existing disability, there is no basis for a grant of service 
connection. Thus, the veteran's claim for service connection 
for a liver disorder is not well grounded.  

Additionally, the veteran and his representative have contend 
that service connection should be granted for his claimed 
liver condition based on his exposure to chemicals during 
service.  However, the representative's argument that the 
1965 notation in the service medical records establishes 
exposure is not supported in the record.  The veteran, 
because of his military occupational specialty, is shown to 
have undergone periodic toxic physical examinations.  The 
mere notation of an upper respiratory infection on one of 
them without any further treatment shown would be 
insufficient to establish that there was toxic exposure at 
that time.  While the veteran has submitted evidence to show 
that he could have been exposed to certain chemicals during 
service, he has submitted no competent evidence to establish 
such toxic exposure nor is such of record.  He has also 
failed to furnish any competent medical evidence of a nexus 
between the claimed exposure and any currently existing 
disability.  Thus, the veteran has failed to meet any of the 
three requirements of a well-grounded claim as set out in 
Caluza.  The Board views its foregoing analysis sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claim for service connection for 
the claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).

Finally, the Board finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a liver disorder, the 
claim is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

